In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated January 17, 1974 and made upon a decision dated March 21, 1972, which dismissed the writ. The notice of appeal, dated April 3, 1972, is hereby amended to show that the date of the judgment is January 17, 1974; and the notice of appeal has been treated as valid (CPLR 5520, subd. [c]). Appeal dismissed, without costs. Relator has been unconditionally discharged (People ex rel. Wilder v. Marleley, 26 N Y 2d 648). Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.